IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: NANCY WHITE VENCIL                 : No. 629 MAL 2015
                                          :
                                          :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
PETITION OF: PENNSYLVANIA STATE           :
POLICE                                    :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is GRANTED. The issues are:


     (1)   Did the Superior Court err when it held that the standard of proof to be
           employed by the trial court in a sufficiency review hearing for a Section
           302 involuntary commitment is clear and convincing evidence in light of
           the existing case law, and the exigent nature of Section 302
           commitments?

     (2)   Did the Superior Court err when it held that a petitioner who challenges
           the sufficiency of the evidence of a Section 302 involuntary commitment
           was entitled to a de novo review by the trial court pursuant to 18 Pa.C.S.
           § 6111.1(g)(2)?


     The Application for Leave to File Post-Submission Communication is DENIED.